DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3-10 and 12-16 are amended due to Applicant's amendments dated 08/31/2021.  Claims 1, 3-10 and 12-19 are pending.
Response to Amendment
The rejection of claims 1, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) is not overcome due to the Applicant’s amendments dated 08/31/2021. The rejection is maintained. 
The rejection of claims 3-10, 12-14, and 16 under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) is overcome due to the Applicant’s amendments dated 08/31/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made. 
	
Response to Arguments
Applicant’s arguments on pages 1-19 of the reply dated 08/31/2021 with respect to the rejection of Claims 1, 15 and 17-19 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pages 10-13, Applicant argues that it would not have been obvious for one of ordinary skill in the art to combine Parham in view of Lee because the compounds of Lee lack functional groups (N-containing groups) at the same 4- position corresponding to R1 and R2 in Formula 1 of claim 1. Applicant argues that instead of teaching functional groups attached to dibenzofuran at the 4- position, Lee actually teaches the functional groups attached to dibenzofuran at the 6- position.
Examiner's response – Lee specifically states that the compounds show substitution in the 2-, 3-, and 4- position (pg. 1194, first column, last paragraph). Additionally, the numbering of the dibenzofuran compound can be
    PNG
    media_image1.png
    238
    373
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    255
    436
    media_image2.png
    Greyscale
depending on whether the dibenzofuran is viewed from the front or the back. Accordingly, the compound 4-DFPCz of Lee
    PNG
    media_image3.png
    121
    132
    media_image3.png
    Greyscale
 teaches a substitution in the 4-position.

Applicant's argument –On pages 13-14, Applicant argues that the previous Office Action does not show why the compound of pg. 88 
    PNG
    media_image4.png
    150
    257
    media_image4.png
    Greyscale
of Parham would have been chosen as a lead compound, given that Parham is a 216 page publication and describes many different compounds. Additionally, Applicant argues that preferred embodiments are those of formulas 1a, 1b, 2a, 2b and that these formulas only have one groups with the ring containing 3 X heteroatoms. As the  compound on pg. 88 comprises two such groups, it is not a preferred compound and no explanation was 
Examiner's response –The compounds of formulas 1a, 1b, 2a, and 2b of Parham are not limited by only having one group represented by 
    PNG
    media_image5.png
    17
    11
    media_image5.png
    Greyscale
. Rather, the formulas teach at least one group represented by 
    PNG
    media_image5.png
    17
    11
    media_image5.png
    Greyscale
is required. For example, formula 1a of Parham has the structure of 
    PNG
    media_image5.png
    17
    11
    media_image5.png
    Greyscale
(¶ [0027]). In formula 1a, R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms which may be substituted by one or more radicals R1 (¶ [0015]) and R1 may be an aromatic ring system having 5 to 30 aromatic ring atoms (¶ [0017]). Thus a second group represented by 
    PNG
    media_image5.png
    17
    11
    media_image5.png
    Greyscale
falls within the scope of formula 1a. Similar arguments can be made for formulas 1b, 2a, and 2b. Formula 1a of Parham encompasses the structure of 
    PNG
    media_image4.png
    150
    257
    media_image4.png
    Greyscale
(pg. 88), and thus the compound is a preferred embodiment (¶ [0027]).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the compound on pg. 88, because it would have been choosing a specific example of a compound represented by Formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the material in the electron-transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce 

Applicant's argument –On pages 15-18, Applicant argues that the previous Office Action does not show why a person of ordinary skill in the art would have had a reason to modify Parham’s example compound to form the organic semiconductor material in claim 1 of the instant invention. Additionally, Applicant argues that Lee suggests there are tradeoffs between the 2, 3, and 4 substitution positions. Applicant argues that the Office Action appeared to focus on the triplet energy to provide a basis for modifying the example compound on pg. 88 of Parham, which is inconsistent with the disclosure in Parham because Parham teaches the compounds are an OLED matrix material that provides improvements to the OLED that are independent of the high triplet energy.
Applicant further argues that the compound 2-DFPCz of Lee shows a higher quantum efficiency than that of 4-DFPCz, which is a reason why one of ordinary skill in the art would have modified the compound of Parham in view of the 4-DFPCz 
Examiner's response – As discussed below and in the previous Office Action, a motivation to modify the compound of Parham in view of Lee was not based on the triplet energy, nor was it based on quantum efficiency. In fact, no mention of triplet energy or quantum efficiency was made. The motivation instead was focused on the charge transporting properties. 
Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). While it is true that Lee discusses tradeoffs between 2, 3, and 4 substitution positions, Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). Thus the motivation for modifying the compound of Parham in view of Lee is to enhance charge transporting properties, as taught by Lee. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”).
Regarding claims 1, 15, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following 
    PNG
    media_image4.png
    150
    257
    media_image4.png
    Greyscale
(pg. 88). Parham fails to teach a compound as above wherein the diphenyltriazine groups are located on the 4-position of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image4.png
    150
    257
    media_image4.png
    Greyscale
 wherein the diphenyltriazine groups are located in the 4-position, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Lee has the structure of 
    PNG
    media_image8.png
    600
    704
    media_image8.png
    Greyscale
, which reads on the claimed Formula 1 (claim 1) wherein X1 and X2 each simultaneously represent oxygen and R1 and R2 each independently contain an unsubstituted diphenyltriazine group represented by claimed Formula 15 (claim 15).

Claims 1, 3, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Lee et al. US 2016/0329506 A1 (“Lee ‘506”).
Regarding claims 1, 3, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88).
Parham fails to teach a compound as above wherein the compound comprises a dipyridylbenzene group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including benzene, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including pyridine (¶ [0015], [0017], and [0026]). 
Lee ‘506 teaches an organic optoelectronic device including an organic compound represented by Chemical Formula 1 
    PNG
    media_image10.png
    191
    7
    media_image10.png
    Greyscale
 (abstract and ¶ [0011]), wherein a compound of Chemical Formula 1 may increase charge mobility (¶ [0045]), may easily receive electrons due to the heteroaryl group represented by 
    PNG
    media_image10.png
    191
    7
    media_image10.png
    Greyscale
 (¶ [0046]), and is capable of 1 to R12 may be a substituted C6 to C20 aryl group (¶ [0017]) including a substituted triazinyl group (¶ [0032]), wherein a substituent may be a C6 to C30 aryl group (¶ [0024]) including unsubstituted phenyl (¶ [0032]). Lee ‘506 teaches examples of compounds represented by Chemical Formula 1 including compound 21 
    PNG
    media_image11.png
    67
    9
    media_image11.png
    Greyscale
(pg. 10).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a moiety represented by 
    PNG
    media_image10.png
    191
    7
    media_image10.png
    Greyscale
on the compound of Parham, based on the teaching of Lee ‘506.  The motivation for doing so would have been to provide a compound that may easily receive electrons, have increased charge mobility, and provide a device having high efficiency and long life-span, as taught by Lee ‘506.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a moiety of 
    PNG
    media_image11.png
    67
    9
    media_image11.png
    Greyscale
 (as shown in compound 21) on the compound of Parham, because it would have been choosing a specific example of the 
    PNG
    media_image10.png
    191
    7
    media_image10.png
    Greyscale
 moiety of Chemical Formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Lee ‘506.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the moiety above having the benefits taught by Lee ‘506 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Parham in view of Lee ‘506 fails to teach a compound as above wherein the diphenyltriazine group and the moiety
    PNG
    media_image11.png
    67
    9
    media_image11.png
    Greyscale
 is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety 
    PNG
    media_image11.png
    67
    9
    media_image11.png
    Greyscale
in the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Lee ‘506 and Lee has the structure of 
    PNG
    media_image12.png
    485
    801
    media_image12.png
    Greyscale
which reads of the claimed Formula 1 wherein R1 comprises a dipyridylbenzene group and R2 comprises a diphenyltriazine group, and reads on the claimed Formula 3 
    PNG
    media_image13.png
    150
    94
    media_image13.png
    Greyscale
.

Claims 1, 4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Tatsuo et al. JP 2013149880 A—English translation obtained from Global Dossier, hereinafter referred to as “Tatsuo”.
Regarding claims 1, 4, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a fluoropyridine group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including pyridine, which may in each case be substituted by one or more radicals R1, wherein R1 may be F (¶ [0015], [0017], and [0026]). Additionally, Parham teaches in the structure of the organic electroluminescent device, the electron-transport layer may be adjacent to the emission layer (¶ [0183]).
Tatsuo teaches an organic electroluminescence element (¶ [0001]) wherein it is found that a fluorine-atom containing compound present in at least one organic layer adjacent to the light emitting layer improves power efficiency and additionally, excellent power efficiency stability after storage is obtained (¶ [0026]). Tatsuo teaches the fluorine-atom containing compound is represented by chemical formula 1 
    PNG
    media_image14.png
    90
    157
    media_image14.png
    Greyscale
 wherein at least one of R1-R9 represents a fluorine atom or a fluorine 
    PNG
    media_image15.png
    146
    135
    media_image15.png
    Greyscale
(¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a fluorine atom or a fluorine atom-containing substituent on the dibenzofuran derivative of Parham, based on the teaching of Tatsuo.  The motivation for doing so would have been to obtain a device having improved power efficiency and excellent power efficiency stability after storage, as taught by Tatsuo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the fluorine atom-containing substituent 
    PNG
    media_image15.png
    146
    135
    media_image15.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific fluorine atom-containing substituent taught by Tatsuo, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Tatsuo.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a fluorine atom-containing substituent having the benefits taught by Tatsuo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Tatsuo fail to teach a compound as above wherein the diphenyltriazine group and the fluorine atom-containing substituent is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the fluorine atom-containing substituent on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Tatsuo and Lee has the structure of 
    PNG
    media_image16.png
    420
    870
    media_image16.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a dipyridylbenzene group and R12 comprises a diphenyltriazine group, and reads on the claimed Formula 4 
    PNG
    media_image17.png
    68
    86
    media_image17.png
    Greyscale
.

Claims 1, 5-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Ko et al. US 2017/0373256 A1 (“Ko”).
Regarding claims 1, 5, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a diphenylthiazole group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including 1,2-thiazole, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  
Ko teaches a heterocyclic compound represented by Formula 1 
    PNG
    media_image18.png
    20
    8
    media_image18.png
    Greyscale
and an organic light-emitting device including the same (abstract), wherein L1 may be represented by a dibenzofuranylene group, as seen in Formula 4-35 
    PNG
    media_image19.png
    129
    162
    media_image19.png
    Greyscale
 (¶ [0033], [0048] and pg. 9) and a1 may be 2 (¶ [0011]), which allows for two dibenzofurans to be present. Additionally, Ko teaches R1 may be a substituted C6-C60 aryl group (¶ [0055]) including a triazinyl group (¶ [0062]) wherein a substituent may be a C6-C60 aryl group (¶ [0416]) including phenyl (¶ [0407]). Ko teaches specific 
    PNG
    media_image20.png
    89
    1
    media_image20.png
    Greyscale
, in which L1 is represented by a benzene group (pg. 33). Ko teaches the heterocylic compound represented by Formula 1 may improve quantum efficiency, has relatively high charge transport capability, resulting in a device with a low driving voltage and high efficiency (¶ [0163]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Ko by substituting the moiety of 
    PNG
    media_image18.png
    20
    8
    media_image18.png
    Greyscale
on the compound of Parham, so that 
    PNG
    media_image18.png
    20
    8
    media_image18.png
    Greyscale
of Formula 1 of Ko is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Ko.  The motivation for doing so would have been to obtain a device having low driving voltage and high efficiency by improving the quantum efficiency and using a compound having relatively high charge transport capability, as taught by Ko.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyloxazole moiety shown in 
    PNG
    media_image20.png
    89
    1
    media_image20.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Ko, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Ko.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a diphenyloxazole moiety having the benefits taught by Ko in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view Ko fails to specifically teach a diphenylthiazole moiety like 
    PNG
    media_image20.png
    89
    1
    media_image20.png
    Greyscale
wherein the O is an S. However, Ko does teach in Formula 1 that X1 may be O or S (¶ [0030]). Therefore, given the general formula and teachings of Ko, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute S for O, because Ko teaches the variable may suitably be selected as X1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Ko and possess the benefits taught by Ko.  See MPEP 2143.I.(B).
Parham in view of Ko fail to teach a compound as above wherein the diphenyltriazine group and the diphenylthiazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenylthiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Ko and Lee has the structure of 
    PNG
    media_image21.png
    431
    764
    media_image21.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a diphenylthiazole group and R2 comprises a diphenyltriazine group, and reads on the claimed Formula 5 
    PNG
    media_image22.png
    149
    69
    media_image22.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Ko and Lee meets the Formula 1 of Ko and thus is expected to have the benefits of Ko.

Regarding claims 1, 6, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a diphenyloxazole group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including oxazole, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  
Ko teaches a heterocyclic compound represented by Formula 1 
    PNG
    media_image18.png
    20
    8
    media_image18.png
    Greyscale
and an organic light-emitting device including the same (abstract), wherein L1 may be represented by a dibenzofuranylene group, as seen in Formula 4-35 
    PNG
    media_image19.png
    129
    162
    media_image19.png
    Greyscale
 (¶ [0033], [0048] and pg. 9) and a1 may be 2 (¶ [0011]), which allows for two dibenzofurans to be present. Additionally, Ko teaches R1 may be a substituted C6-C60 aryl group (¶ [0055]) including a triazinyl group (¶ [0062]) wherein a substituent may be a C6-C60 aryl group (¶ [0416]) including phenyl (¶ [0407]). Ko teaches specific 
    PNG
    media_image20.png
    89
    1
    media_image20.png
    Greyscale
(pg. 33). Ko teaches the heterocylic compound represented by Formula 1 may improve quantum efficiency, has relatively high charge transport capability, resulting in a device with a low driving voltage and high efficiency (¶ [0163]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Ko by substituting the moiety of 
    PNG
    media_image18.png
    20
    8
    media_image18.png
    Greyscale
on the compound of Parham, so that 
    PNG
    media_image18.png
    20
    8
    media_image18.png
    Greyscale
of Formula 1 of Ko is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Ko. The motivation for doing so would have been to obtain a device having low driving voltage and high efficiency by improving the quantum efficiency and using a compound having relatively high charge transport capability, as taught by Ko.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyloxazole moiety shown in 
    PNG
    media_image20.png
    89
    1
    media_image20.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Ko, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Ko.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a diphenyloxazole moiety having the benefits taught by Ko in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Ko fail to teach a compound as above wherein the diphenyltriazine group and the diphenyloxazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diphenyloxazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Ko and Lee has the structure of 
    PNG
    media_image23.png
    430
    766
    media_image23.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a diphenyloxazole group and R2 comprises a diphenytriazine group, and reads on the claimed Formula 6 
    PNG
    media_image24.png
    146
    67
    media_image24.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Ko and Lee meets the Formula 1 of Ko and thus is expected to have the benefits of Ko.

Claims 1, 7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Jae et al. KR 20160064433 A—English translation obtained from Google Patents, hereinafter referred to as (“Jae”).
Regarding claims 1, 7, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a triphenyldiazole group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an 1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  Parham additionally teaches the electron transport layer has a film thickness of 30-40 nm (Table 1 on pgs. 190-192) and that Y1 and Y2 of formula 1 may be O or S (¶ [0013]).
Jae teaches an organic electroluminescent device comprising an imidazole derivative substituted with an amine compound represented by Chemical Formula 1 
    PNG
    media_image25.png
    207
    205
    media_image25.png
    Greyscale
(pg. 1, abstract and claim 1), wherein Chemical Formula 1 may further be represented by Formula 2 
    PNG
    media_image26.png
    174
    135
    media_image26.png
    Greyscale
(pg. 1, claim 2). Jae teaches in Formula 2, A may be a substituted C6-C30 aryl or  C5-C30 heteroaryl (pg. 1, claim 2), wherein the term “heteroaryl” means an aryl group comprising one to four heteroatoms including O (pg. 6, middle of page). Jae teaches the heteroaryl includes 5- to 6-membered monocyclic heteroaryl and polycyclic heteroaryl fused with one or more benzene rings and specific examples of the heteroaryl include furyl and benzofuranyl (pg. 6, middle of page). Jae teaches the substituents include substituted C6-C30 heteroaryl groups and C6-C30 aryl groups, wherein specific examples of aryl groups include phenyl (pg. 6, middle of page). Jae teaches the imidazole derivative of Formula 1 can be used as a material for various layers of organic electroluminescent devices (pg. 11, 
    PNG
    media_image27.png
    40
    114
    media_image27.png
    Greyscale
(pg. 4), wherein
    PNG
    media_image27.png
    40
    114
    media_image27.png
    Greyscale
is A.
Jae teaches the imidazole derivate of Formula 1 reduces driving voltage of a device, improves light-emitting efficiency, and can extend lifespan (abstract).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Jae by substituting the imidazole derivative of Jae on the compound of Parham, so that A of Jae 
    PNG
    media_image26.png
    174
    135
    media_image26.png
    Greyscale
is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Jae.  The motivation for doing so would have been to reduce driving voltage of, improve light-emitting efficiency, and extend the lifespan of the device, as taught by Jae.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the imidazole derivative as shown in 
    PNG
    media_image27.png
    40
    114
    media_image27.png
    Greyscale
on the compound of Parham, because it would have been choosing a specific moiety taught by Jae, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Jae.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising an imidazole moiety represented by Chemical Formula 1 having the benefits taught by Jae in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Jae fail to teach a compound as above wherein the diphenyltriazine group and the triphenyldiazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triphenyldiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Jae and Lee has the structure of 
    PNG
    media_image28.png
    628
    816
    media_image28.png
    Greyscale
 1 comprises a triphenyldiazole group and R2 comprises a diphenyltriazine group and reads on the claimed Formula 7 
    PNG
    media_image29.png
    115
    109
    media_image29.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Jae and Lee meets the Formula 1 of Jae and thus is expected to have the benefits of Jae.

Claims 1, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Jeong et al. US 2014/0239269 A1 (“Jeong”).
Regarding claims 1, 8, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a phenylthiadiazole group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including 1,3,4-thiadiazole, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  
Jeong teaches a pyrene-based compound and an organic light-emitting diode including the pyrene-based compound represented by Formula 1 
    PNG
    media_image30.png
    108
    102
    media_image30.png
    Greyscale
 (¶ [0010]-[0012]), wherein L2 may be an unsubstituted C2-C60 heteroarylene group (¶ [0014]) including a dibenzofuranylene group (¶ [0026]), and a2 is an integer from 0 to 5 which allows multiple L2 to be present (¶ [0018]). Additionally, Jeong teaches R2 may be a triazinyl group substituted with at least one substituent, including a phenyl group (¶ [0108] and [0111]).
Jeong teaches specific examples of Formula 1 including compound 27 
    PNG
    media_image31.png
    115
    212
    media_image31.png
    Greyscale
(pg. 27). Jeong teaches the pyrene-based compound of Formula 1 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Jeong by substituting the pyrene group of Jeong on the compound of Parham, so that 
    PNG
    media_image30.png
    108
    102
    media_image30.png
    Greyscale
of Formula 1 of Jeong is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Jeong.  The motivation for doing so would have been to obtain an organic light-emitting diode having low driving, voltage, high efficiency, high luminance and a long lifetime, as taught by Jeong.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrene moiety as shown in compound 27 
    PNG
    media_image31.png
    115
    212
    media_image31.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific pyrene moiety taught by Jeong, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Jeong.  One of ordinary skill in the art would have been motivated to produce 
Parham in view of Jeong fail to teach a compound as above wherein the diphenyltriazine group and the pyrene moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrene moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so 
The modified compound of Parham in view of Jeong and Lee has the structure of 
    PNG
    media_image32.png
    697
    993
    media_image32.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a phenylthiadiazole group and R2 comprises a diphenyltriazine group, and reads on the claimed Formula 8 
    PNG
    media_image33.png
    88
    123
    media_image33.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Jeong and Lee meets the Formula 1 of Jeong and thus is expected to have the benefits of Jeong.

Claims 1, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Kawata et al. US 2012/0130081 A1 (“Kawata”).
Regarding claims 1, 9, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a phenyloxadiazole group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including 1,3,4-oxadiazole, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  
Kawata teaches a novel oxadiazole derivative having high excitation energy and high electron-transport property, wherein the oxadiazole derivative is represented by General Formula G1 
    PNG
    media_image34.png
    206
    68
    media_image34.png
    Greyscale
and Z may be oxygen (¶ [0014] and [0017]). Kawata teaches in General Formula G1, each of R21 to R27 may represent a substituted aryl group having 6 to 13 carbon atoms (¶ [0017]), which would encompass dibenzofuran. Kawata teaches specific examples of the oxadiazole derivative including compound 300 
    PNG
    media_image35.png
    150
    236
    media_image35.png
    Greyscale
 (pg. 29). However, Kawata teaches the compounds of General Formula G1 are not limited to the exemplified compounds (¶ [0077]). Kawata teaches by applying the novel oxadiazole derivative to a light-emitting element, a low power consumption and low driving voltage can be obtained (¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Kawata by substituting the moiety of 
    PNG
    media_image34.png
    206
    68
    media_image34.png
    Greyscale
on the compound of Parham, so that 
    PNG
    media_image34.png
    206
    68
    media_image34.png
    Greyscale
of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Kawata.  The motivation for doing so would have been to provide a compound having high excitation energy and high electron-transport property and obtain a device having low power consumption and low driving voltage, as taught by Kawata.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxadiazole moiety as shown in compound 300 
    PNG
    media_image35.png
    150
    236
    media_image35.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific oxadiazole moiety taught by Kawata, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Kawata.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a oxadiazole moiety represented by General Formula G1 having the benefits taught by Kawata in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Kawata fail to teach a compound as above wherein the diphenyltriazine group and the oxadiazole moiety is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxadiazole moiety on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Kawata and Lee has the structure of 
    PNG
    media_image36.png
    504
    852
    media_image36.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a phenyloxadiazole group and R2 comprises a diphenyltriazine group and reads on the claimed Formula 9 
    PNG
    media_image37.png
    85
    123
    media_image37.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Kawata and Lee meets the General Formula G1 of Kawata and thus is expected to have the benefits of Kawata.

Claims 1, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Kadoma et al. US 2011/0285276 A1 (“Kadoma”).
Regarding claims 1, 10, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a diphenyltriazole group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including 1,2,4-triazole, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms (¶ [0015], [0017], and [0026]).  Additionally, Parham teaches in the structure of the organic electroluminescent device, the electron-transport layer may be adjacent to the emission layer (¶ [0183]).
Kadoma teaches a light-emitting element comprising a triazole derivative (¶ [0002]), wherein the triazole derivative is represented by General Formula G1 
    PNG
    media_image38.png
    90
    128
    media_image38.png
    Greyscale
 and General Formula G2 
    PNG
    media_image39.png
    129
    220
    media_image39.png
    Greyscale
 (¶ [0020]), wherein R1 to R7 may represent a substituted aryl group having 6 to 13 carbon atoms (¶ [0021]), which encompasses dibenzofuran.  Kadoma teaches specific examples of the triazole derivative including compound 200 
    PNG
    media_image40.png
    153
    232
    media_image40.png
    Greyscale
(pg. 18). Kadoma teaches the triazole derivative in which a triazole skeleton and a dibenzofuran skeleton are bonded through an arylene group has high triplet excitation energy and electron and hole transport properties (¶ [0019]). Kadoma teaches the triazole derivative can be used for a carrier-transport layer since the triazole derivative does not easily allow energy transfer from a light-emitting layer due to its high triplet energy (¶ [0092]). Kadoma additionally teaches the derivative can realize high emission efficiency even when the triazole derivative is used for a layer in contact with the light emitting layer (¶ [0092]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Kadoma by substituting General Formula G1 
    PNG
    media_image38.png
    90
    128
    media_image38.png
    Greyscale
on the compound of Parham so that General Formula G2 OF Kadoma
    PNG
    media_image39.png
    129
    220
    media_image39.png
    Greyscale
is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Kadoma.  The motivation for doing so would have been to provide a compound having high triplet energy and obtain a device having high emission efficiency, as taught by Kadoma.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazole group as shown in compound 200 
    PNG
    media_image40.png
    153
    232
    media_image40.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific triazole group taught by Kadoma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Kadoma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a triazole group represented by General Formulae G1 and G2 having the benefits taught by Kadoma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Kadoma fail to teach a compound as above wherein the diphenyltriazine group and the triazole group is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazole group on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Kadoma and Lee has the structure of 
    PNG
    media_image41.png
    501
    854
    media_image41.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a diphenyltriazole group and R2 comprises a diphenyltriazine group, and reads on the claimed Formula 10 
    PNG
    media_image42.png
    110
    130
    media_image42.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Kadoma and Lee meets the General Formula G1 and General Formula G2 of Kadoma and thus is expected to have the benefits of Kadoma.

Claims 1, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Park et al. US 2014/0048789 A1 (“Park”).
Regarding claims 1, 12, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a pyrimidylbenzene group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including benzene, which may in each case be substituted by one or more radicals R1, wherein R1
Park teaches a compound for an organic optoelectronic device that may be represented by Chemical Formula 2 
    PNG
    media_image43.png
    175
    144
    media_image43.png
    Greyscale
 (¶ [0029]), wherein R9 to R11 may each be a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C3 heteroaryl, or a combination thereof (¶ [0034]), which encompasses a dibenzofuran substituted with a diphenyltriazine group. Park teaches specific examples of Chemical Formula 2 including Chemical Formula C22 
    PNG
    media_image44.png
    161
    182
    media_image44.png
    Greyscale
(pg. 16).
Park teaches the compound may be used in an electron transport layer (¶ [0083]) and may fortify electron transfer capability of an organic optoelectronic device and bring about excellent effects on efficiency and driving voltage and also have excellent electrochemical and thermal stability and thus improve life-span characteristics during the operation of the organic optoelectronic device (¶ [0084]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Park by 
    PNG
    media_image45.png
    283
    343
    media_image45.png
    Greyscale
on the compound of Parham so that 
    PNG
    media_image43.png
    175
    144
    media_image43.png
    Greyscale
is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on the teaching of Park.  The motivation for doing so would have been to fortify electron transfer capability and bring about excellent effects on efficiency and driving voltage and also have excellent electrochemical and thermal stability and thus improve life-span characteristics during the operation of the organic optoelectronic device, as taught by Park.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety as shown in Chemical Formula C22 
    PNG
    media_image44.png
    161
    182
    media_image44.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Park, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught 
Parham in view of Park fail to teach a compound as above wherein the diphenyltriazine group and the moiety of Park is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety of Park on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so 
The modified compound of Parham in view of Park and Lee has the structure of 
    PNG
    media_image46.png
    544
    914
    media_image46.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a pyrimidylbenzene group and R2 comprises a diphenyltriazine group, and reads on the claimed Formula 12 
    PNG
    media_image47.png
    72
    158
    media_image47.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Park and Lee meets the Chemical Formula 2 of Park and thus is expected to have the benefits of Park.

Claims 1, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Hwan et al. KR 20130093195—English translation obtained from Google Patents, hereinafter referred to as “Hwan”.
Regarding claims 1, 13, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 88). 
Parham fails to teach a compound as above wherein the compound further comprises a phenylpyrimidine group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms including pyrimidine, which may in each case be substituted by one or more radicals R1, wherein R1
Hwan teaches a compound represented by formula 1 
    PNG
    media_image48.png
    78
    159
    media_image48.png
    Greyscale
that improves the luminous efficiency, low driving voltage, color purity, stability, and life of an organic light emitting device (pg. 13, middle of page). Hwan teaches in formula 1, R1 may be a condensed ring group of an aromatic ring of C6-C60, that may be substituted with one or more substituents including a substituted C2-C20 heterocyclic group (pg. 1, claim 1), which encompasses a dibenzofuran group substituted with a diphenyl triazine group. Hwan teaches specific examples of formula 1 including compound 5-1 
    PNG
    media_image49.png
    137
    95
    media_image49.png
    Greyscale
(pg. 19). Hwan additionally teaches the compound may be used in the electron transport layer (pg. 7, claim 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the teachings of Parham and Hwan by substituting the highlighted moiety
    PNG
    media_image50.png
    134
    268
    media_image50.png
    Greyscale
 on the compound of Parham so that 
    PNG
    media_image48.png
    78
    159
    media_image48.png
    Greyscale
 is the compound of Parham
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
, based on 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety as shown in compound 5-1 
    PNG
    media_image49.png
    137
    95
    media_image49.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Hwan, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Hwan.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a moiety represented by formula 1 having the benefits taught by Hwan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hwan fails to teach the moiety as discussed above wherein the circled phenyl substituent
    PNG
    media_image51.png
    137
    184
    media_image51.png
    Greyscale
is hydrogen. However, Hwan does teach in formula 1, R4 and R5 may be hydrogen (pg. 1, claim 1). Therefore, given the general formula and teachings of Hwan, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute hydrogen for the phenyl group highlighted above, because Hwan teaches the variable may suitably be selected as R4 and R5.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result 
Parham in view of Hwan fail to teach a compound as above wherein the diphenyltriazine group and the moiety of Hwan 
    PNG
    media_image52.png
    137
    47
    media_image52.png
    Greyscale
 is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the 
    PNG
    media_image52.png
    137
    47
    media_image52.png
    Greyscale
on the 4-position of a dibenzofuran group, based on the teaching of Lee. The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Hwan and Lee has the structure of 
    PNG
    media_image53.png
    415
    855
    media_image53.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a phenylpyrimidine group and R2 comprises a diphenyltriazine group, and reads on the claimed Formula 13 
    PNG
    media_image54.png
    55
    160
    media_image54.png
    Greyscale
.
Additionally, the modified compound of Parham in view of Hwan and Lee meets the formula 1 of Hwan and thus is expected to have the benefits of Hwan.

Claims 1, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Nakano et al. US 2015/0034927 A (“Nakano”).
Regarding claims 1, 14, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 (pg. 85). 
Parham fails to teach a compound as above wherein the compound further comprises a diphenylphosphine oxide group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be P(=O)(Ar1)2 (¶ [0015]), and Ar1
Nakano teaches a compound represented by formula (1-2) 
    PNG
    media_image55.png
    120
    247
    media_image55.png
    Greyscale
that that is preferable as an electron-transporting material for an organic EL device (¶ [0107]). Nakano teaches the presence on the phosphine oxide enhances electron-injecting properties and when used as a material for an organic EL device, the device has excellent carrier balance and as a result, the device has a prolonged life (¶ [0105]). Nakano teaches specific examples of formula (1-2) including compound 19 
    PNG
    media_image56.png
    84
    118
    media_image56.png
    Greyscale
(pg. 11). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a phosphine group on the dibenzofuran derivative of Parham, based on the teaching of Nakano.  The motivation for doing so would have been to enhance the electron-injecting properties and prolong the life of the organic electroluminescent device, as taught by Nakano.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety as shown in compound 19 
    PNG
    media_image56.png
    84
    118
    media_image56.png
    Greyscale
on the dibenzofuran derivative of Parham, because it would have been choosing a specific moiety taught by Nakano, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham and possessing the benefits taught by Nakano.  One of ordinary skill in the art would have been motivated to produce additional compounds 
Parham in view of Nakano fail to teach a compound as above wherein the diphenyltriazine group and the phosphine group is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale
(pg. 1194). Lee teaches substitution at the 4-position (see compound 4-DFPCz) possess enhanced charge-transport properties (pg. 1197, last paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phosphine group on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so 
The modified compound of Parham in view of Nakano and Lee has the structure of 
    PNG
    media_image57.png
    400
    708
    media_image57.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a diphenylphosphine oxide group and R2 comprises a diphenyltriazine, group and reads on the claimed Formula 14 .

Claims 1, 16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2017/0186965 A1 (“Parham”) in view of Lee, Chil Won, et al. "The Effect of the Substitution Position of Dibenzofuran on the Photophysical and Charge‐Transport Properties of Host Materials for Phosphorescent Organic Light‐Emitting Diodes." Chemistry–A European Journal 19.4 (2013): 1194-1198., hereinafter referred to as (“Lee”) and Li, Hui, et al. "New conducting polymers functionalized with redox-active tetrazines." Journal of Electroanalytical Chemistry 668 (2012): 26-29. (“Li”).
Regarding claims 1, 16, and 17-19, Parham teaches dibenzofuran derivatives which are substituted by electron-deficient heteroaryl groups (abstract), having the formula (1) 
    PNG
    media_image6.png
    172
    280
    media_image6.png
    Greyscale
(¶ [0008]). Parham teaches an organic electroluminescent device comprising a compound of the formula (1), wherein a compound of formula (1) may be a material for the electron-transport layer (¶ [0104]). Parham teaches an example of formula (1) includes the following compound: 
    PNG
    media_image58.png
    269
    432
    media_image58.png
    Greyscale
 (pg. 86). 
Parham fails to teach a compound as above wherein the compound further comprises a phenyltetrazine group. However, Parham does teach W may be CR (¶ [0009]), wherein R may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may in each case be substituted by one or more radicals R1, wherein R1 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms including benzene (¶ [0015], [0017], and [0026]).  Parham specifically teaches R may be carbazole or 1,2,4,5-tetrazine (¶ [0026]).
Li teaches in the use of fields such as photovoltaics, tetrazines have very high electron affinity, which results in an enhanced charge transfer (Introduction, first column, middle of paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a tetrazine group on the dibenzofuran derivative 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 1,2,4,5-tetrazine for the carbazole group
    PNG
    media_image59.png
    269
    450
    media_image59.png
    Greyscale
, because it would have been choosing a specific group for R, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron transport material in the electron transport layer of the organic electroluminescent device of Parham in view of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising 1,2,4,5-tetrazine having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham in view of Li fail to teach a compound as above wherein the diphenyltriazine group and the 1,2,4,5-tetrazine group is located on the 4-positions of the dibenzofuran groups.
Lee teaches dibenzofuran has been used as a core structure of electron-transport-type host materials (pg. 1194, first paragraph). Lee teaches dibenzofuran compounds having substitutions on the 2-, 3- and 4-positions, as shown by Scheme 1 
    PNG
    media_image7.png
    161
    427
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image9.png
    221
    328
    media_image9.png
    Greyscale
 wherein the diphenyltriazine group is located in the 4-position, based on the teaching of Lee.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 1,2,4,5-tetrazine group on the 4-position of a dibenzofuran group, based on the teaching of Lee.  The motivation for doing so would have been to obtain a compound in the electron transport layer with enhanced charge transporting properties, as taught by Lee.
The modified compound of Parham in view of Li and Lee has the structure of 
    PNG
    media_image60.png
    626
    606
    media_image60.png
    Greyscale
 which reads of the claimed Formula 1 wherein R1 comprises a diphenyltriazine and R2 comprises a phenyltetrazine group and reads on the claimed Formula 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0272687 A1 recites compound represented by Formula (1) for use in an electron transport layer, wherein Formula (1) is a dibenzofuran-derivative compound (abstract and ¶ [0021]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.R.W./Examiner, Art Unit 1786           

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786